Tarsel v Trombino (2022 NY Slip Op 06364)





Tarsel v Trombino


2022 NY Slip Op 06364


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, BANNISTER, AND MONTOUR, JJ.


768 CA 21-01464

[*1]MICHAEL J. TARSEL AND SUZANNE M. TARSEL, PLAINTIFFS-RESPONDENTS,
vJAMES J. TROMBINO, DEFENDANT-APPELLANT. 


PULLANO & FARROW, ROCHESTER (MALLORY K. SMITH OF COUNSEL), FOR DEFENDANT-APPELLANT.
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN G. FELTER OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered September 30, 2021. The order, inter alia, ordered defendant to pay punitive damages to plaintiffs in an amount to be determined after discovery and a hearing. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court